Exhibit 10.2

[Quiksilver, Inc. Letterhead]

November     , 2012

[Name]

[Address]

[Address]

Dear [Name]:

 

  Re: Surrender, Cancellation and Amendment of Quiksilver, Inc. Restricted Stock
Unit Award

On June 13, 2011, you were granted a restricted stock unit award (the “June 2011
Grant”) with respect to [                ] shares of common stock of Quiksilver,
Inc., a Delaware corporation (the “Company”), pursuant to the terms of the
Company’s 2000 Stock Incentive Plan, as amended and restated (the “Plan”). The
purpose of this letter is to set forth our agreement as to the surrender and
cancellation of a portion of the June 2011 Grant, and the corresponding
amendment of the related award agreement, a copy of which is attached hereto as
Exhibit A (the “June 2011 RSU Agreement”).

As you know, the Board of Directors of the Company (the “Board”) previously
amended the Plan in February 2012 to clarify that the individual share limit
under the Plan, which provides that no one person participating in the Plan may
receive awards under the Plan for more than 800,000 shares of the Company’s
common stock in the aggregate during any one calendar year period (this annual
limit is referred the “162(m) Limit”), does not apply to awards that are
intended to be exempt from Section 162(m) of the Internal Revenue Code of 1986.
In adopting this amendment to the Plan, the Board expressly provided that it was
effective as of June 13, 2011, which is the date of grant of the June 2011
Grant. As we have discussed, the June 2011 Grant was valid when made and remains
valid today, but to remove any doubt raised by two purported stockholder
derivative actions recently filed against the Company regarding the June 2011
Grant, you have agreed to surrender to the Company for cancellation that portion
of the June 2011 Grant which exceeded the 162(m) Limit, which excess portion, in
your case, equals [                ] restricted stock units (the “Surrendered
RSUs”). Each of the Surrendered RSUs is hereby voluntarily surrendered by you
and cancelled by the Company.

This letter agreement also serves to amend your June 2011 RSU Agreement,
effective immediately, to reduce the number of restricted stock units under the
June 2011 RSU Agreement from [                ] to 800,000. You agree that you
have no further rights with respect to the Surrendered RSUs.

 

1



--------------------------------------------------------------------------------

Please acknowledge your agreement with the foregoing by signing the enclosed
copy of this letter agreement where indicated below and returning the signed
copy to me.

 

Sincerely,

 

[Name]

[Title]

 

Acknowledged and Agreed:

By:

 

 

 

[Name]

 

2



--------------------------------------------------------------------------------

EXHIBIT A

JUNE 2011 RSU AGREEMENT

(See attached)

 

1



--------------------------------------------------------------------------------

F O R M

QUIKSILVER, INC.

RESTRICTED STOCK UNIT AGREEMENT

(Employee Grant)

 

Participant:            

Grant Date:

   June 13, 2011         

Number of Restricted

           

Stock Units Granted:

           

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of June 13,
2011 (the “Grant Date”) is entered into by and between Quiksilver, Inc., a
Delaware corporation (the “Corporation”), and the Participant specified above,
pursuant to the Restricted Stock Unit Program under the Quiksilver, Inc. amended
and restated 2000 Stock Incentive Plan (the “Plan”). Capitalized terms used
herein and not otherwise defined in the attached Appendix or elsewhere herein
shall have the meaning assigned to such terms in the Plan.

NOW, THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant an aggregate of             stock units (the “Restricted
Stock Units”). As used herein, the term “restricted stock unit” shall mean a
non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent to one outstanding share of the Corporation’s Common Stock solely for
purposes of the Plan and this Agreement.

2. Vesting and Delivery of Shares.

(a) Vesting. Subject to Section 8 below, 100% of the Restricted Stock Units
shall vest, and the shares of Common Stock subject to the Restricted Stock Units
shall immediately be issued to the Participant, if during any consecutive thirty
(30) day period the weighted average per-share trading price of the
Corporation’s Common Stock (as reported on the New York Stock Exchange or any
other established stock exchange or national market system on which shares of
Common Stock are then listed, if not listed on the New York Stock Exchange)
equals or exceeds $12.50 (the “Performance Vesting Target”). Notwithstanding the
foregoing, in the event the Performance Vesting Target is attained prior to the
12-month anniversary of the Grant Date, the Restricted Stock Units shall become
vested, and shares of Common Stock subject to the Restricted Stock Units shall
be issued to the Participant, on the 12-month anniversary of the Grant Date;
provided, however, that if the Participant’s Service is terminated

 

2



--------------------------------------------------------------------------------

by the Corporation for Misconduct or the Participant voluntarily resigns from
Service to the Corporation (or a Parent or Subsidiary) for any reason other than
Retirement, death or Permanent Disability prior to the 12-month anniversary of
the Grant Date, the Restricted Stock Units shall be cancelled and forfeited to
the Corporation for no consideration.

(b) Acceleration of Vesting Upon Certain Events. Immediately prior to the
consummation of a Corporate Transaction or Change in Control pursuant to which
the holders of Common Stock become entitled to receive per-share consideration
having a value equal to or greater than $9.28 (the “Threshold Price”), 100% of
the Restricted Stock Units shall immediately vest, and the shares of Common
Stock subject to the Restricted Stock Units shall immediately be issued to the
Participant. Upon the consummation of a Corporate Transaction or Change in
Control pursuant to which the holders of Common Stock of the Corporation become
entitled to receive per-share consideration less than the Threshold Price, the
Restricted Stock Units shall only vest, and restrictions shall only lapse, in
the sole discretion of the Board. For the avoidance of doubt, in the event of a
Corporate Transaction or Change in Control pursuant to which the holders of
Common Stock become entitled to receive per-share consideration less than the
Threshold Price and the Board does not exercise its discretion to cause the
Restricted Stock Units to vest, this Agreement shall terminate and the
Restricted Stock Units shall be cancelled and forfeited to the Corporation for
no consideration.

(c) The date on which the Performance Vesting Target is attained and the time
immediately prior to a Corporate Transaction or Change in Control in which the
Threshold Price is attained are each referred to respectively herein as the
“Vesting Date.”

3. Termination of Agreement. In the event that, prior to November 1, 2016,
neither the Performance Vesting Target is attained nor is a Corporate
Transaction or Change in Control consummated in which the Threshold Price is
attained, this Agreement shall terminate and the Restricted Stock Units shall be
cancelled and forfeited to the Corporation for no consideration.

4. Continuance of Service. Except as provided in Section 8, vesting of the
Restricted Stock Units requires continued Service of the Participant from the
Grant Date through the applicable Vesting Date as a condition to the vesting of
the Restricted Stock Units and the rights and benefits under this Agreement.
Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation (or
any Parent or Subsidiary), interferes in any way with the right of the
Corporation (or any Parent or Subsidiary) at any time to terminate such
employment or services, or affects the right of the Corporation (or any Parent
or Subsidiary) to increase or decrease the Participant’s other compensation or
benefits. Nothing in this section, however, is intended to adversely affect any
independent contractual right of the Participant without his or her consent
thereto.

5. Dividend and Voting Rights. The Participant shall have no rights as a
stockholder of the Corporation, no dividend rights and no voting rights with
respect to the Restricted Stock Units and any shares of Common Stock underlying
or issuable in respect of such Restricted Stock Units unless and until such
shares of Common Stock are actually issued to and held of record by the
Participant.

 

 

3



--------------------------------------------------------------------------------

6. Restrictions on Transfer. Neither the Restricted Stock Units, nor any
interest therein nor amount payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered
(collectively, a “Transfer”), either voluntarily or involuntarily. The Transfer
restrictions in the preceding sentence shall not apply to (i) transfers to the
Corporation, or (ii) transfers by will or the laws of descent and distribution.
After any Restricted Stock Units have vested and shares of Common Stock have
been issued with respect thereto, the Participant shall be permitted to Transfer
such shares of Common Stock, subject to applicable securities law requirements,
the Corporation’s insider trading policies, and other applicable laws and
regulations.

7. Stock Certificates. Promptly after the Restricted Stock Units have vested,
and all other conditions and restrictions applicable to such Restricted Stock
Units have been satisfied or lapse (including satisfaction of any applicable
Withholding Taxes), the Corporation shall deliver to the Participant a
certificate or certificates evidencing the number of shares of Common Stock
which are to be issued. The Participant (or the beneficiary or personal
representative of the Participant in the event of the Participant’s death or
Permanent Disability, as the case may be) shall deliver to the Corporation any
representations or other documents or assurances as the Corporation may deem
desirable to assure compliance with all applicable legal and accounting
requirements.

8. Effect of Termination of Service; Misconduct.

(a) Termination of Service. Subject to earlier vesting as provided in Section 2
hereof, if the Participant ceases to provide Service to the Corporation (or a
Parent or Subsidiary), due to the Participant’s death, Permanent Disability,
Retirement or termination of Service by the Corporation other than for
Misconduct, then the Participant shall retain a number of Restricted Stock Units
equal to the product of (i) the total number of Restricted Stock Units granted
hereunder; and (ii) a fraction, the numerator of which is the number of whole
months which have passed since the Grant Date and the denominator of which is
64. Such Restricted Stock Units shall remain subject to the vesting and other
provisions set forth in this Agreement. All remaining Restricted Stock Units
shall be forfeited.

(b) Misconduct/Voluntary Resignation. Subject to earlier vesting as provided in
Section 2 hereof, if the Participant’s Service is terminated by the Corporation
for Misconduct or the Participant voluntarily resigns from Service to the
Corporation (or a Parent or Subsidiary) for any reason other than Retirement,
death or Permanent Disability, this Agreement shall terminate and the
Participant’s Restricted Stock Units shall be cancelled and forfeited to the
Corporation for no consideration: (i) immediately prior to the date the
Participant first so engages in Misconduct; or (ii) the date on which the
Participant so voluntarily resigns from Service.

9. Adjustments Upon Specified Events. If any change is made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, Corporate Transaction (not resulting in acceleration
of vesting pursuant to Section 2(b)) or other change affecting the outstanding
Common Stock as a class, appropriate

 

4



--------------------------------------------------------------------------------

adjustment shall be made to the number and/or class of securities in effect
under this Agreement. Such adjustments to the outstanding Restricted Stock Units
are to be effected in a manner which shall preclude the enlargement or dilution
of rights and benefits under this Agreement. The adjustments determined by the
Corporation shall be final, binding and conclusive.

10. Taxes.

(a) Tax Withholding. The Corporation (or any Parent or Subsidiary last employing
the Participant) shall be entitled to require a cash payment by or on behalf of
the Participant and/or to deduct from other compensation payable to the
Participant any sums required with respect to Withholding Taxes. Alternatively,
the Participant or other person in whom the Restricted Stock Units vest may
irrevocably elect, in such manner and at such time or times prior to any
applicable tax date as may be permitted or required under rules established by
the Corporation, to have the Corporation withhold and reacquire shares of Common
Stock at their Fair Market Value at the time of vesting to satisfy all or part
of the statutory minimum Withholding Taxes of the Corporation (or any Parent or
Subsidiary) with respect to such vesting. Any election to have shares so held
back and reacquired shall be subject to such rules and procedures, which may
include prior approval of the Corporation, as the Corporation may impose.

(b) Tax Consequences to Participant. Participant acknowledges that the issuance
and the vesting of the Restricted Stock Units may have significant and adverse
tax consequences for Participant and that Participant has been advised by the
Corporation to review the Questions and Answers on Federal Income Tax
Consequences portion of the Corporation’s Stock Plan Summary and Prospectus and
to consult Participant’s personal tax advisor regarding the consequences of the
issuance and vesting of the Restricted Stock Units to Participant.

11. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Employee such
notice shall be deemed to have been duly given five business days after the date
mailed in accordance with the foregoing provisions of this Section 11.

12. Plan. The Restricted Stock Units and all rights of the Participant under
this Agreement are subject to the terms and conditions of the provisions of the
Plan, incorporated herein by reference. The Participant agrees to be bound by
the terms of the Plan and this Agreement. The Participant acknowledges having
read and understanding the Plan, the Plan Summary and Prospectus for the Plan,
and this Agreement. Unless otherwise expressly provided in other sections of
this Agreement, provisions of the Plan that confer discretionary authority on
the Board or the Committee do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or
otherwise in the sole discretion of the Board or the Committee so conferred by
appropriate action of the Board or the Committee under the Plan after the date
hereof.

 

5



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. Without
limiting the generality of the foregoing, the provisions of this Agreement
supersede any conflicting provisions which may appear in any employment
agreement between the parties hereto. The Plan and this Agreement may be amended
pursuant to Section 6.3 of the Plan. Such amendment must be in writing and
signed by the Corporation. The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any other provision hereof.

14. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

15. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.

 

QUIKSILVER, INC., a Delaware corporation By:  

 

Print Name:  

 

Its:  

 

PARTICIPANT

 

Signature

 

Print Name

 

6



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

A. “Board” shall mean the Corporation’s Board of Directors.

B. “Change in Control” shall mean a change in ownership or control of the
Corporation effected through either of the following transactions.

(i) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly controls, is
controlled by, or is under common control with, the Corporation), of beneficial
ownership (within the meaning of Rule 13d-3 of the 1934 Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation’s stockholders, or

(ii) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (b) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

C. “Committee” shall mean the Compensation Committee of the Board of Directors.

D. “Common Stock” shall mean the Corporation’s common stock.

E. “Corporate Transaction” shall mean either of the following
stockholder-approved transactions to which the Corporation is a party:

(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation.

F. “Employee” shall mean any individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.

 



--------------------------------------------------------------------------------

G. “Fair Market Value” per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i) If the Common Stock is at the time traded on the Nasdaq Global Select Market
(or the Nasdaq Global Market), then the Fair Market Value shall be the closing
selling price per share of Common Stock at the close of regular hours trading
(i.e., before after-hours trading begins) on the Nasdaq Global Stock Market (or
the Nasdaq Global Market) on the date in question, as such price is reported by
The Wall Street Journal. If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

(ii) If the Common Stock is at the time listed on any other Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock at the close of regular hours trading (i.e., before after-hours trading
begins) on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

(iii) If the Common Stock is at the time not listed on any established stock
exchange, the Fair Market Value shall be determined by the Board in good faith.

H. “Misconduct” shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any unauthorized use or disclosure by such person
of confidential information or trade secrets of the Corporation (or any Parent
or Subsidiary), or any other intentional misconduct by such person adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definitions shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Participant or other person in the Service of the Corporation (or any Parent
or Subsidiary).

I. “Parent” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

J. “Permanent Disability” or “Permanently Disabled” shall mean the inability of
the Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which is both (i) expected
to result in death or determined to be total and permanent by two (2) physicians
selected by the Corporation or its insurers and acceptable to the Participant
(or the Participant’s legal representative), and (ii) to the extent the
Participant is eligible to participate in the Corporation’s long-term disability
plan, entitles the Participant to the payment of long-term disability benefits
from the Corporation’s long-term disability plan. The process for determining a
Permanent Disability in accordance with the foregoing shall be completed no
later than the later of (i) the close of the calendar year in which the
Participant’s Service terminates by reason of the physical or mental impairment
triggering the determination process or (ii) the fifteenth day of the third
calendar month following such termination of Service.

 



--------------------------------------------------------------------------------

K. “Retirement” shall mean that the Participant has terminated Service with the
Corporation (or any Parent or Subsidiary) with the intention of not engaging in
paid employment for any employer in the future, and the Board of Directors of
the Corporation (or its designee) has determined that such termination of
Service constitutes Retirement for purposes of this Agreement.

L. “Service” shall mean the performance of services for the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee. Participant
shall be deemed to cease Service immediately upon the occurrence of either of
the following events: (i) the Participant no longer performs services in the
capacity of an Employee for the Corporation or any Parent or Subsidiary; or
(ii) the entity for which the Participant is performing such services ceases to
remain a Parent or Subsidiary of the Corporation, even though the Participant
may subsequently continue to perform services for that entity.

M. “Stock Exchange” shall mean the American Stock Exchange, the Nasdaq Global
Select Market, the Nasdaq Global Market or the New York Stock Exchange.

N. “Subsidiary” shall mean any corporation (other than the Corporation) in the
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

O. “Withholding Taxes” shall mean the federal, state and local income and
employment withholding taxes to which the Participant may become subject in
connection with the issuance or vesting of Restricted Stock Units or upon the
disposition of shares acquired pursuant to this Agreement.

 